DISMISS; and Opinion Filed April 7, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01682-CV

                               CRYSTAL NOBLE, Appellant
                                         V.
                               ALDEN SHORT INC., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC13-05981-C

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Justice Lang-Miers
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

December 5, 2013, we notified appellant the $195 filing fee was due. We directed appellant to

remit the fee within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated January 29, 2014, we informed

appellant that we had been notified by the Dallas County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide the Court with

written verification that she had paid for or made arrangements to pay for the clerk’s record or

that she had been found entitled to proceed without payment of costs within ten days. We

cautioned appellant that if we did not receive the required verification, we might dismiss the
appeal without further notice. To date, appellant has not paid the filing fee, provided the

required verification, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                         /Elizabeth Lang-Miers/
                                                         ELIZABETH LANG-MIERS
                                                         JUSTICE




131682F.P05




                                                   –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CRYSTAL NOBLE, Appellant                              On Appeal from the County Court at Law
                                                      No. 3, Dallas County, Texas
No. 05-13-01682-CV         V.                         Trial Court Cause No. CC13-05981-C.
                                                      Opinion delivered by Justice Lang-Miers.
ALDEN SHORT INC., Appellee                            Chief Justice Wright and Justice Brown
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee ALDEN SHORT INC. recover its costs of this appeal
from appellant CRYSTAL NOBLE.


Judgment entered this 7th day of April, 2014.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –3–